Name: 1999/399/EC: Commission Decision of 2 June 1999 amending Decisions 93/24/EEC and 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined for the territory of Luxembourg (notified under document number C(1999) 1450)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  trade policy;  health;  means of agricultural production;  agricultural activity
 Date Published: 1999-06-17

 Avis juridique important|31999D03991999/399/EC: Commission Decision of 2 June 1999 amending Decisions 93/24/EEC and 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined for the territory of Luxembourg (notified under document number C(1999) 1450) Official Journal L 150 , 17/06/1999 P. 0032 - 0033COMMISSION DECISIONof 2 June 1999amending Decisions 93/24/EEC and 93/244/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined for the territory of Luxembourg(notified under document number C(1999) 1450)(1999/399/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Directive 98/99/EC(2), and in particular Article 10(2) thereof,(1) Whereas an eradication programme was undertaken in the territory of Luxembourg for Aujeszky's disease that had been approved by Commission Decisions 93/200/EEC(3) and 96/283/EEC(4);(2) Whereas in relation to this eradication programme certain additional guarantees relating to Aujeszky's disease for pigs destined for its territory had been granted to Luxembourg by Commission Decision 93/244/EEC(5), as last amended by Decision 97/835/EC(6);(3) Whereas Luxembourg considers that its territory is free from Aujeszky's disease and has submitted supporting documentation to the Commission as provided for in Article 10 of Directive 64/432/EEC;(4) Whereas the programme is regarded to have been successful in eradicating this disease from the territory of Luxembourg;(5) Whereas the authorities of Luxembourg apply for national movement of pigs rules at least equivalent to those provided by the present decision;(6) Whereas these additional guarantees must not be requested from Member States or regions of Member States which are themselves regarded as free from Aujeszky's disease;(7) Whereas Commission Decision 93/24/EEC(7), as last amended by Decision 1999/56/EEC(8) lays down additional guarantees relating to Aujeszky's disease for pigs destined for Member States or regions free of the disease and lists those regions in Annex I;(8) Whereas the whole territory of Luxembourg which is free of the disease should be added to Annex I of Decision 93/24/EEC and removed from Annex I of Decision 93/244/EEC;(9) Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I of Decision 93/24/EC is replaced by Annex I of this Decision.Annex I of Decision 93/244/EEC is replaced by Annex II of this Decision.Article 2This Decision shall apply from 15 June 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 2 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 358, 31.12.1998, p. 107.(3) OJ L 87, 7.4.1993, p. 14.(4) OJ L 107, 30.4.1997, p. 16.(5) OJ L 111, 5.5.1993, p. 21.(6) OJ L 345, 16.12.1997, p. 56.(7) OJ L 16, 25.1.1993, p. 18.(8) OJ L 18, 23.1.1999, p. 66.ANNEX I"ANNEX IRegions free of Aujeszky's disease which do not permit vaccination>TABLE>"ANNEX II"ANNEX I>TABLE>"